19-10926-tmd Doc#59-4 Filed 10/01/19 Entered 10/01/19 09:25:23 Appendix Notice of
                             Employment Pg 1 of 2



                               WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION
IN RE:                                     §        Case No. 19-10926-tmd
                                           §
ORLY GENGER,                               §
                                           §
       Debtor.                             §              Chapter 7

 NOTICE OF EMPLOYMENT OF PROFESSIONAL PURSUANT TO 11 U.S.C §327(e)

       This pleading requests relief that may be adverse to your interests.

       If no timely response is filed within 21 days from the date of service, the relief
       requested herein may be granted without a hearing being held.

       A timely response is necessary for a hearing to be held.

Name of client:                     Ron Satija, Trustee

Identity of professional:           Attorneys, Kasowitz Benson Torres, LLP

Proposed compensation:              Contingency fee basis of 33.33 percent (33.33%) of any
                                    recovery, plus reasonable expenses.

List of other professionals:        Graves Dougherty Hearon & Moody, PC (counsel)


                                                   /s/ Ron Satija
                                                   Ron Satija
                                                   State Bar No. 24039158

                                                   GRAVES, DOUGHERTY, HEARON & MOODY
                                                   401 Congress Avenue, Suite 2700
                                                   Austin, TX 78701
                                                   Telephone: 512.480.5626
                                                   Facsimile: 512.536.9926
                                                   bcumings@gdhm.com

                                                   By:/s/ Brian T. Cumings
                                                           Brian T. Cumings

                                                   COUNSEL FOR RON SATIJA, CHAPTER
                                                   7 TRUSTEE
19-10926-tmd Doc#59-4 Filed 10/01/19 Entered 10/01/19 09:25:23 Appendix Notice of
                             Employment Pg 2 of 2


                               CERTIFICATE OF SERVICE

        The signature above certifies that a true and correct copy of the foregoing document will
be served by first class U.S. mail on those listed on the attached matrix and those listed in the
certificate of service for the Application within two business days of October 1, 2019
